Citation Nr: 0208509	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for gastritis, 
residual of a cholecystectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the veteran's claim for service 
connection for residuals of a cholecystectomy, and assigned a 
noncompensable evaluation effective in October 1997.  This 
case was previously before the Board in August 2000 and June 
2001 when it was remanded for additional development of the 
record.  At those times, the case additionally contained the 
issue of entitlement to service connection for chest pain.  
By a rating decision in March 2002, service connection was 
granted for gastritis, claimed as chest pain, as a residual 
of the service-connected cholecystectomy.  The evaluation was 
increased to 10 percent, effective in October 1997.


REMAND

In his substantive appeal dated in October 1998, the veteran 
indicated that he wanted to testify at a hearing at the RO 
before a Member of the Board.  Such hearing was scheduled for 
November 1999, and the veteran was notified at his most 
recent address of record.  The VA letter which provided 
notice of the hearing date was returned to the VA as 
undeliverable.  The veteran did not report for the scheduled 
hearing in November 1999.  The veteran's failure to report 
for his scheduled travel Board hearing is clearly 
attributable to his lack of receipt of notice of such 
hearing.  To date, the veteran has not withdrawn his request 
for a hearing before a Member of the Board at the RO.  The 
record reflects that the VA is currently having successful 
communication with the veteran at his most recent address of 
record.  

In view of the foregoing, the case is hereby remanded for the 
following action.

The RO should again schedule the veteran 
for a hearing at the RO before a Member 
of the Board, unless otherwise indicated, 
consistent with his docket number.

Thereafter, the case should be returned to the Board for 
appellate review.  The Board intimates no opinion as to the 
ultimate resolution of the appeal by this remand.  The 
purpose of this remand is to provide the veteran due process 
of law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West Supp. 2001), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2001).



